DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.
 Response to Amendment
The amendments filed 2/23/2021 have been accepted. Claims 1, 3, 5-7, 9-13, 15, 17, 20, and 23-27 are still pending. Claims 1, 13, and 17 are amended. Claims 8, 14, and 18 have been canceled. Applicant’s amendments to the claims have overcome each and every 103 rejection previously set forth in the Final Office Action mailed 10/23/2020.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


 Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 5-7, 9-13, 15, 17, 20, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Safranek et al. (US PGPub 2019/0012265, hereafter referred to as Safranek) in view of Chousein et al., Fully Associative Cache Partitioning with Don't Care Bits for Real-Time Applications, ACM SIGBED Review 2, no. 2, pp 35-38, April, 2005 (hereafter referred to as Chousein) in view of Surprise, An Energy Efficient TCAM Enhanced Cache Architecture, Texas .
Regarding claim 1, Safranek teaches an apparatus comprising:  2a memory device shared by a plurality of processing units, wherein the 3memory device comprises a plurality of memory blocks, each with a size 4corresponding to a bit-width of a cache line of the memory device (Abstract and Paragraph [0001], state that the purpose of the invention is to maintain memory coherency in a multi-processor system, meaning the data is shared as there would be no need for this kind of coherency otherwise. Paragraph [0004], states that the size of the memory granules (blocks) can be that of a system cache line), a memory structure device to store a coherency directory cache comprising 6coherency directory information for a subset of the plurality of memory blocks;  7a hardware sequencer to:  8identify, based on a coherency directory tag, an entry stored in the memory 10structure device (Fig. 3 and Paragraph [0026], shows and describes the coherency directory cache which is used to cache entries from a coherency directory. The cache uses a tag system to identify the entries in the cache). Safranek does not teach identify, based on a coherency directory tag, an entry stored in the memory 10structure device that corresponds to a set of adjacent memory blocks; 11determine that a same state and ownership is associated with each 12of the adjacent memory blocks; and13 identify a memory block in the adjacent 17memory blocks based on a memory state associated with the entry, wherein the memory state is facilitated by the memory structure device, identify the entry as a new entry; determine whether the memory structure device includes a previous entry corresponding to the new entry; and in response to determining that the memory structure device does not include a previous entry corresponding to the new entry, add the new entry into an unused entry location of the memory structure device, the new entry including a directory tag comprising a wildcard value such that the new entry matches the addresses of a plurality of cache lines.
Chousein teaches identify, based on a directory tag, an entry stored in the memory 10structure device that corresponds to a set of adjacent memory blocks (Fig. 1 and Section 3.1 Architecture Design, describes the fully associative cache architecture (coherency directory cache) and the tags that are stored in the tag table. Section 3.2 Aggregation of Tag Entries, describes identifies entries within the table (adjacent cache lines) that can be aggregated together); 11determine that a same state and ownership is associated with each 12of the adjacent memory blocks (Section 3.2, one of the conditions for aggregation mentioned in Definition 1 is that the entries have the same number of “don’t care” cells. Section 3.1, describes using the PID and privacy pit to partition the cache into regions used by each task); and13 identify a memory block in the adjacent 17memory blocks based on a memory state associated with the entry, wherein the memory state is facilitated by the memory structure device (Section 3.2, as stated previously, in the determining of aggregation the individual memory blocks would have to be identified and the memory state which is recorded and altered by the structure device would need to be identified based on the memory state as that is what is need to be known for aggregation). It would have been obvious to one of ordinary skill in the art before identify the entry as a new entry; determine whether the memory structure device includes a previous entry corresponding to the new entry; and in response to determining that the memory structure device does not include a previous entry corresponding to the new entry, add the new entry into an unused entry location of the memory structure device, the new entry including a directory tag comprising a wildcard value such that the new entry matches the addresses of a plurality of cache lines.
Surprise teaches identify an entry as a new entry (CH. III, Section B pg. 20, states that upon a miss the tag address that is missed is stored and a search is done to see if the tag can be aggregated. This means that an entry in the tag table is being designated to hold the tag entry), determine whether the memory structure device includes a previous entry corresponding to the new entry (CH. III, Section B, the entire section is dedicated to determining if it is possible to aggregate entries together, specifically pg. 23 gives an example of seeing if 2-bit aggregation is possible where a match (previous entry corresponding to the new one) is present), and in response to determining that the memory structure device does not include a  previous entry corresponding to the new entry, add the new entry into an unused entry location of the memory structure device (CH. III, Section B, pg. 23, states that if a miss happens (there is no entry to aggregate with) then the replace signal is driven high and a new entry is essentially added. If there is no room for the new entry, eviction based on a least recently used scheme is used to evict an old entry to make room for the new one). Since both Safranek/Chousein and Surprise teach aggregating entries in a tag directory it would have been obvious to one of ordinary skill in the art to substitute the method of adding a new entry to the cache of Safranek and Chousein for that of Surprise to obtain the predictable result of identify an entry as a new entry; determine whether the memory structure device includes a previous entry corresponding to the new entry; and  in response to determining that the memory structure device does not include a previous entry corresponding to the new entry, add the new entry into an unused entry location of the memory structure device. Safranek, Chousein, and Surprise do not teach the new entry including a directory tag comprising a wildcard value such that the new entry matches the addresses of a plurality of cache lines.
Kim teaches the new entry including a directory tag comprising a wildcard value such that the new entry matches the addresses of a plurality of cache lines (Paragraph [0028], states that when a new range search entry is added the lower bits are filled with “don’t care” bits (wildcard value) and added to the table). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Safranek, Chousein, and Surprise to use exact-match entries and range search entries where when creating a new range search entry setting bits in the new entry to “don’t 
Regarding claim 3, Safranek, Chousein, Surprise, and Kim teach all the limitations to claim 1. Chousein further teaches wherein the entry comprises an address that uniquely identifies the memory block, wherein the coherency directory tag comprises an upper portion of the 4address, and wherein a remaining portion of the address indicates the memory 5state (Section 3.1, this is the tag that is used to identify the particular entry where the lower bits (least significant bits) are used as the TCAM cells for the state bits. This can also be seen in Fig. 1 where it explicitly states this). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 5, Safranek, Chousein, Surprise, and Kim teach all the limitations to claim 1. Chousein further teaches wherein the 2memory structure device includes a ternary content-addressable memory (TCAM), 3and wherein the entry comprises a single entry in the TCAM (Fig. 1 and Sections 3.2, the aggregation allows for multiple cache lines to be represented by one entry in the tag table which is made up of CAM and TCAM cells). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 6, Safranek, Chousein, Surprise, and Kim teach all the limitations to claim 1. Chousein further teaches wherein the set of adjacent memory blocks includes four adjacent memory blocks (Section 3.2 states that the number of TCAM cells set to “don’t care” will determine the number of entries that can be aggregated, that being 2D entries for every D number of cells. This means that if D = 2, then the number of entries grouped will be 4). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 7, Safranek, Chousein, Surprise, and Kim teach all the limitations of claim 1. Chousein further teaches wherein a respective entry in memory structure device is to 4 indicate:  5zero memory blocks, 6not a valid entry associated with a memory block, 7or 8a specified number of adjacent memory blocks, where the specified number is greater than one (Section 3.2, the entry can designate 2D lines, where D is the number of TCAM bits set to don’t care. describes the aggregation steps whereby the TCAM cells of a particular entry are set to don’t care are aggregated. During the process valid data is moved from one of the entries being aggregated. This shows that the new entry that forms is considered valid while the old entry that was aggregated with the new is set as invalid). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 9, Safranek, Chousein, Surprise, and Kim teach all the limitations of claim 1. Surprise further teaches in response to identifying a new entry, determine whether the memory 5structure device includes a previous entry corresponding to the new entry, the memory structure device does not include a previous entry corresponding to the new entry, determine whether all entry locations in the memory structure device are used, in response to determining that all entry locations in the memory structure are used, evict a least recently used entry of the memory structure device, and add the new entry into an entry location  (CH. III, Section B, pg. 23, as stated in the rejection to claim 8, this is essentially the same method being conducted when the tag directory is full and room needs to be made by evicting an older entry. As stated in the rejection to claim 8, if there is room, an unused entry is allocated for the new one, if there is not room then a least recently used algorithm is used to choose the entry to evict to make room for the new one). The combination of and reason for combining are the same as those given in claim 1.
Regarding claim 10, Safranek, Chousein, Surprise, and Kim teach all the limitations of claim 1. Surprise further teaches in response to identifying a new entry, determine whether the memory 5structure device includes a previous entry corresponding to the new entry (CH. III, Section B, Fig. 3 and pg. 20, describes the steps involved with finding an entry in the tag array which involve using the first W bits to match to an entry in the tag array), in response to determining  that the memory structure device includes a previous entry corresponding to the new 8entry, determine, for the previous entry, whether a validity bit is set, in response to determining that the validity bit is 11set, designate the new entry as a cache hit. (CH. III, Section B, pg. 19-20, states the existence of a valid bit which is used to state with each entry in the CAM/TCAM meaning that not only would a tag entry need to be found for a match, but that match would also have to be valid for it to count as a hit)
Regarding claim 11, Safranek, Chousein, Surprise, and Kim teach all the limitations of claim 10. Chousein further teaches determine whether a state associated with the new entry corresponds to a state associated with the previous entry, and  in response to determining that the state associated with the new entry corresponds to the state associated with the previous entry, adding the new entry to the coherency directory cache (Section 3.2, as stated in the rejection to claim 1, when a newly allocated line is to be aggregated there are 3 conditions that need to be met. It also mentions the aggregation steps which involve moving the valid data from an entry into the aggregated entry). Surprise further teaches setting a valid bit (CH. III, Section B, pg. 19, as stated in the rejection to claim 10, the use of the valid bit means it can be set to indicate valid and invalid). The combination of and reason for combining are the same as those given in claim 10.
Regarding claim 12, Safranek, Chousein, Surprise, and Kim teach all the limitations of claim 11. Surprise further teaches in response to determining that the state associated with the new entry does not correspond to the state 5associated with the previous entry, add the new entry into an unused entry location of the memory structure device (CH. III, Section B, pg. 23, as stated in the rejection to claim 8, if the new entry cannot be aggregated then it is added in as its own separate entry). The combination of and reason for combining are the same as those given in claim 10.
Regarding claim 23, Safranek, Chousein, Surprise, and Kim teach all the limitations of claim 1. Chousein further teaches wherein the memory state is (Section 3.2, as stated in the rejection to claim 1). The combination of and reason for combining are the same as those given in claim 1.
Regarding claims 13, 15, 24, and 25, claims 13, 15, 24, and 25 are the method claim associated with claim 1, 3, 9, and 23. Since Safranek, Chousein, Surprise, and Kim teach all the limitations of claim 1, 3, 9, and 23, they also teaches all the limitations of claim 13, 15, 24, and 25; therefore the rejection to claim 1, 3, 9, and 23 also applies to claim 13, 15, 24, and 25.
Regarding claim 17, 20, 16, and 27, claims 17, 20, 26, and 27 are the computer readable medium claims associated with claims 1, 3, and 23. Since Safranek and Chousein teach all the limitations of claims 1, 3, and 23, they also teaches all the limitations of claims 17, 20, 26, and 27; therefore the rejections to claims 1, 3, and 23 also apply to claims 17, 20, 26, and 27.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the applicant amended the claims with the limitation “the new entry including a directory tag comprising a wildcard value such that the new entry matches the addresses of a plurality of cache lines” to overcome the prior rejections set forth in the Final Rejection mailed 10/23/2020. To address this new reference Kim was incorporated into the rejection to teach the amended limitations.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A PAPERNO whose telephone number is (571)272-8337.  The examiner can normally be reached on Mon-Fri 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.A.P./Examiner, Art Unit 2132                                                                                                                                                                                                    

/DAVID YI/Supervisory Patent Examiner, Art Unit 2132